              Case 2:20-mj-00695-BNW Document 27
                                              26 Filed 01/06/21
                                                       01/05/21 Page 1 of 5




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar Number 13644
     KIMBERLY M. FRAYN
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Telephone: 702.388.6546/Fax 702.388.6418
 5   Kimberly.Frayn@usdoj.gov

 6   Attorneys for the United States

 7                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 8
     UNITED STATES OF AMERICA,                             Case No.: 2:20-mj-695-BNW
 9
                     Plaintiff,                            Stipulation to Extend Deadlines to
10                                                         Conduct Preliminary Hearing and
            v.                                             File Indictment (Fifth Request)
11
     JUAN ZUBIAS-GAMEZ,
12     a.k.a. “Juan Zabias-Gamez,”

13                   Defendant.

14
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
15
     Trutanich, United States Attorney, and Kimberly M. Frayn, Assistant United States
16
     Attorney, counsel for the United States of America, and, Abel M. Yanez, Esq., counsel for
17
     Defendant Juan Zubias-Gamez, that the Court continue the preliminary hearing currently
18
     scheduled in this case for January 11, 2021, at 8:30 a.m., (ECF No. 23), to on or after
19
     February 5, 2021. This request requires that the Court extend two deadlines: (1) that a
20
     preliminary hearing be conducted within 14 days of a detained defendant’s initial
21
     appearance, see Fed. R. Crim. P. 5.1(c); and (2) that an information or indictment be filed
22
     within 30 days of a defendant’s arrest, see 18 U.S.C. § 3161(b).
23
            This stipulation is entered into for the following reasons:
24
              Case 2:20-mj-00695-BNW Document 27
                                              26 Filed 01/06/21
                                                       01/05/21 Page 2 of 5




1           1.      The United States Attorney’s Office has developed an early disposition

2    program for immigration cases, authorized by the Attorney General pursuant to the

3    PROTECT ACT of 2003, Pub. L. 108-21.

4           2.      The early disposition program for immigration cases is designed to: (1) reduce

5    the number of hearings required in order to dispose of a criminal case; (2) avoid having

6    more cases added to the court’s trial calendar, while still discharging the government’s duty

7    to prosecute federal crimes; (3) reduce the amount of time between complaint and

8    sentencing; and (4) avoid adding significant time to the grand jury calendar to seek

9    indictments in immigration cases, which in turn reduces court costs.

10          3.      The government has made a plea offer in this case that requires defendant to

11   waive specific rights and hearings in exchange for “fast-track” downward departure under

12   USSG § 5K3.1. This offer will be withdrawn if it is not timely accepted before this matter is

13   indicted and before a preliminary hearing is held. Typically under the Fast Track, the initial

14   request is to continue the preliminary hearing for 90 days. However, the Court just recently

15   terminated FPD’s representation and appointed new counsel, Mr. Yanez, for the defendant,

16   on or about December 17, 2020. ECF No. 24. Mr. Yanez, Esq. and the defendant have

17   advised undersigned government counsel that they would like more time to consider

18   whether to accept the government’s Fast Track offer and they agree to move the preliminary

19   hearing out to on or after February 5, 2021.

20          4.      Under Federal Rule of Criminal Procedure 5.1(c), the Court “must hold the

21   preliminary hearing within a reasonAbel time, but no later than 14 days after the initial

22   appearance if the defendant is in custody . . . .”

23          5.      However, under Rule 5.1(d), “[w]ith the defendant’s consent and upon a

24   showing of good cause—taking into account the public interest in the prompt disposition of


                                                     2
               Case 2:20-mj-00695-BNW Document 27
                                               26 Filed 01/06/21
                                                        01/05/21 Page 3 of 5




1    criminal cases—a magistrate judge may extend the time limits in Rule 5.1(c) one or more

2    times . . . .”

3            6.       Furthermore, under the Speedy Trial Act, 18 U.S.C. § 3161(b), “[a]ny

4    information or indictment charging an individual with the commission of an offense shall be

5    filed within thirty days from the date on which such individual was arrested or served with a

6    summons in connection with such charges.”

7            7.       Defendant and new defense counsel need additional time to review the

8    discovery and investigate potential defenses to make an informed decision as to how to

9    proceed, including whether to accept the fast-track plea agreement.

10           8.       Accordingly, the parties jointly request that the Court schedule the

11   preliminary hearing in this case to on or after February 5, 2021.

12           9.       Defendant is in custody and agrees to the extension of the 14-day deadline

13   imposed by Rule 5.1(c) and waives any right to remedies under Rule 5.1(c) or 18 U.S.C.

14   § 3161(b), provided that the information or indictment is filed on or before the date ordered

15   pursuant to this stipulation.

16           10.      The parties agree to the extension of that deadline.

17           11.      This extension supports the public interest in the prompt disposition of

18   criminal cases by permitting defendant to consider entering into a plea agreement under the

19   United States Attorney’s Office’s fast-track program for § 1326 defendants.

20           12.      Accordingly, the additional time requested by this stipulation is allowed

21   under Federal Rule of Criminal Procedure 5.1(d).

22           13.      In addition, the parties stipulate and agree that the time between today and

23   the scheduled preliminary hearing is excludAbel in computing the time within which the

24   defendant must be indicted and the trial herein must commence pursuant to the Speedy


                                                      3
              Case 2:20-mj-00695-BNW Document 27
                                              26 Filed 01/06/21
                                                       01/05/21 Page 4 of 5




1    Trial Act, 18 U.S.C. § 3161(b) and (h)(7)(A), considering the factors under 18 U.S.C.

2    § 3161(h)(7)(B)(i) and (iv).

3           14.     This is the fifth request for an extension of the deadlines by which to conduct

4    the preliminary hearing and to file an indictment.

5           DATED this 5th day of January, 2021.

6                                                Respectfully submitted,

7                                                NICHOLAS A. TRUTANICH
                                                 United States Attorney
8
      /s/Abel M. Yanez                           /s/Kimberly M. Frayn
9     Abel M. Yanez, Esq.                        KIMBERLY M. FRAYN
      Counsel for Defendant                      Assistant United States Attorney
10    JUAN ZUMBIAS-GAMEZ

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                    4
             Case 2:20-mj-00695-BNW Document 27
                                             26 Filed 01/06/21
                                                      01/05/21 Page 5 of 5




1                      UNITED STATES DISTRICT COURT
2                           DISTRICT OF NEVADA

3    UNITED STATES OF AMERICA,                             Case No.: 2:20-mj-695-BNW

4                  Plaintiff,                              [Proposed] Order on Stipulation to
                                                           Extend Deadlines to Conduct
5          v.                                              Preliminary Hearing and
                                                           File Indictment
6    JUAN ZUBIAS-GAMEZ,
       a.k.a. “Juan Zabias-Gamez,”
7
                   Defendant.
8

9           Based on the stipulation of counsel, good cause appearing, and the best interest of

10   justice being served; the time requested by this stipulation being excludAbel in computing

11   the time within which the defendant must be indicted and the trial herein must commence

12   pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(b) and (h)(7)(A), and Federal Rule of

13   Criminal Procedure 5.1, considering the factors under 18 U.S.C. § 3161(h)(7)(B)(i) and (iv):

14          IT IS THEREFORE ORDERED that the preliminary hearing currently scheduled

15   on January 11, 2021, at the hour of 8:30 a.m., be vacated and continued to ___________
                                                                                2/9/2021    at

16   at 2:30
     the hourPM   in LV courtroom 3B.
              of _______.

17          DATED this 5th day of January 2021.

18

19                                              HONORABEL BRENDA N. WEKSLER
                                                UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24


                                                   5
